      Case 6:21-cv-00144-ADA Document 38 Filed 04/30/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

THERMOLIFE INTERNATIONAL, LLC,

                   Plaintiff,               Case No. 6:21-cv-00144-ADA

            v.

HUMAN POWER OF N COMPANY, d/b/a
HUMANN, f/k/a NEOGENIS LABS, INC.,

                   Defendant.


 Declaration of Steven J. Udick Regarding Exhibits Used at April 30, 2021 Preliminary
                                  Injunction Hearing
         Case 6:21-cv-00144-ADA Document 38 Filed 04/30/21 Page 2 of 3




       I, Steven J. Udick, state as follows:

       i.      I am an attorney at Russ August & Kabat and counsel for Plaintiff ThermoLife

International, LLC . I submit this declaration in support of ThermoLife International, LLC’s

oral argument at the April 30, 2021 preliminary injunction hearing. I make this declaration

based on my personal knowledge and in support of this Declaration.

       ii.     Attached hereto as Exhibit A is a true and correct copy of an email referenced by

Mr. Gajarsa at the hearing and dated April 23, 2021 from Amazon.com Neutral Patent

Evaluation Team to Mr. Zac Garthe.

       iii.    Attached hereto as Exhibit B is a true and correct copy of an email dated April

22, 2021 referenced by Mr. Gajarsa and Mr. Govett at the hearing transmitting HumanN’s letter

to Amazon, including the attached letter to Amazon from Mr. Govett (but excluding Exhibit A

to the letter—a copy of the complaint filed in this Court—and Exhibit B—a copy of the Court’s

order granting TRO—which are the only exhibits to the email).

       iv.     Attached hereto as Exhibit C is a true and correct copy of an email referenced by

Mr. Gajarsa at the hearing and dated April 27, 2021 from Amazon.com Neutral Patent

Evaluation Team to Mr. Zac Garthe.


I declare under penalty of perjury the foregoing is true and correct.


Executed on April 30, 2021.




                                                        __________________________
                                                        Steven J. Udick
          Case 6:21-cv-00144-ADA Document 38 Filed 04/30/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that the counsel of record who are deemed to have consented to electronic

service are being served on April 30, 2021 with a copy of this document via the Court’s ECF

system.


                                                         /s/ Steven Udick
                                                            Steven Udick
